           Case 5:19-cv-00074-FB Document 80 Filed 03/04/19 Page 1 of 8



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                               SAN ANTONIO DIVISION

Texas League of United Latin                  )       Civil Action No.: 5:19-CV-00074-FB
American Citizens, et al.,                    )       [Lead Case]
               Plaintiffs,                    )
v.                                            )
                                              )
David Whitley; et al.,                        )
               Defendants,                    )

                                              )
MOVE Texas Civic Fund, et al.,                )       Civil Action No. 5:19-CV-00171-FB
             Plaintiffs,                      )       [Consolidated Case]
                                              )
v.                                            )
                                              )
David Whitley, et al.,                        )
               Defendants,                    )

                                              )
Julieta Garibay, et al.,                      )       Civil Action No. 5:19-CV-00159-FB
                 Plaintiffs,                  )       [Consolidated Case]
                                              )
v.                                            )
                                              )
David Whitley, et al.,                        )
               Defendants.                    )


        REPLY IN SUPPORT OF MOVE TEXAS CIVIC FUND ET AL.’S MOTION FOR
                       PRELIMINARY INJUNCTION 1




1
 The MOVE Plaintiffs’ Preliminary Injunction, referred to herein as MOVE PI, is filed as Dkt.
No. 10 in Case No. 5:19-CV-00171-FB.
                                                  i
           Case 5:19-cv-00074-FB Document 80 Filed 03/04/19 Page 2 of 8




                                         INTRODUCTION

        Defendants Whitley and Ingram’s Response to Plaintiffs’ Motion for Preliminary

Injunction, Dkt. No. 54, does not address the claim on which Plaintiffs’ seek preliminary relief—

i.e., that the purge program and the creation of the Purge List impermissibly classifies

individuals on the basis of their national origin and their status as naturalized citizens.

Defendants’ response, as a result, should be deemed waived. Rather than contest Plaintiffs’

claim, State Defendants instead attempt to shirk responsibility for the flawed and

unconstitutional voter purge they enacted by blaming county officials, but, as this Court has

already found, this is a mess created by the State, and they bear responsibility for cleaning it up.

State Defendants also argue that the relief requested is improper because Plaintiffs seek an

injunction that is mandatory and infringes on their First Amendment rights. But Plaintiffs seek

relief that is prohibitory in nature, to halt the voter purge until this Court has time to rule on its

merits. Courts commonly issue such orders to protect against the violation of constitutional rights

and to preserve the status quo. Further, that State Defendants, in their official capacity, would

need to instruct counties to cease the voter purge does not violate their First Amendment rights.

                                            ARGUMENT

I.      Plaintiffs are likely to succeed on the merits of their claim

        Plaintiffs seek to preliminarily enjoin both the State and Counties from carrying out the

voter purge, because the purge program and the Purge List discriminate on the basis of a suspect

classification in violation of the Equal Protection Clause of the Fourteenth Amendment. MOVE

PI at 14-17. The creation of the Purge List and any action taken pursuant to it, including

investigations, constitute impermissible classifications on the basis of national origin.

Naturalized citizens who are on the Purge List and who are therefore subjected to the burden of


                                                   1
           Case 5:19-cv-00074-FB Document 80 Filed 03/04/19 Page 3 of 8



proving—once again—their eligibility to vote are treated differently solely because, according to

DPS records, they were at one time not a citizen. But U.S. born citizens categorically will not be

included on the Purge List and thus will not be subjected to these additional burdens. As this

Court has found, the program targets “perfectly legal naturalized Americans,” but “[n]o Native

born Americans [are] subjected to such treatment.” Order on Mot. to Dismiss, Dkt No. 61 at 1-2.

       State Defendants do not contest that the purge program discriminates against naturalized

citizens on the basis of their national origin, and they do not even attempt to meet their burden of

showing that the purge program is narrowly tailored to meet a compelling governmental interest.

Nor could they; as explained in the MOVE Plaintiffs’ PI, the government’s mere speculation of

noncitizen voting does not demonstrate a compelling government interest, MOVE PI at 16-17,

and even if it did, the wildly over inclusive program—which this Court has found to uniquely

burden naturalized citizens, to be “paved with flawed results,” and to be more generally a

“mess”—is not narrowly tailored. Dkt. 61; see also MOVE PI at 17-19.

II.    Plaintiffs and their members will suffer irreparable harm

       State Defendants repeat their same flawed arguments that Plaintiffs will not suffer

irreparable harm traceable to them because (a) individuals can prevent removal by responding to

the Notices; and (b) it is the counties’ fault. Both of these arguments are unavailing. State

Defendants do not respond to Plaintiffs’ arguments that the burden placed on naturalized citizens

is not de minimis, especially for those individuals who do not have immediate access to their

citizenship documents or who did not receive the Notice. MOVE PI at 10-11, 20-21. Regardless,

forcing naturalized citizens to undertake burdens solely because they have immigrated to the

United States is itself an irreparable harm. MOVE PI at 20-21 (citing, inter alia, Huynh v.

Carlucci, 679 F. Supp. 61, 67 (D.D.C. 1988) (unequal treatment of naturalized citizens



                                                  2
             Case 5:19-cv-00074-FB Document 80 Filed 03/04/19 Page 4 of 8



constituted irreparable harm to “their own sense of self-worth and well-being and of their

constitutional right to the same treatment given other citizens”).

         This Court has already rejected the argument that any injury is not traceable to State

Defendants because counties send out Notices. Dkt. No. 61 (“The Court further finds and

concludes the Secretary of State, though perhaps unintentionally, created this mess.”). Clearly

but for State Defendants’ creation of the Purge List and issuance of the Advisory, the voting

rights of tens of thousands naturalized citizens would not be in peril. Under state law, the

Secretary has the authority to issue directives, instructions, and advisories to county officials to

ensure consistent maintenance of the voter rolls and to prevent violations of the right to vote.

See Tex. Elec. Code §§ 31.001-31.005. Further as explained in more detail in Plaintiffs’

Response to State Defendants’ Motion to Dismiss, 2 the State’s Advisory and subsequent

communications to the counties were framed and understood as a mandate to begin sending out

Notices and purging people from the voter rolls. See Dkt. No. 60 3-10.

III.     The Relief Requested By Plaintiffs Is Proper

         State Defendants object to the Court issuing a preliminary injunction arguing that

Plaintiffs seek a disfavored mandatory injunction and that any relief would impinge on the First

Amendment. Both arguments are misplaced. Here, Plaintiffs seek the Court’s intervention to

prevent continuing violations of constitutional rights. Courts traditionally use their inherent and

equitable authority in this context. See United States v. Tex. Ed. Agency, 467 F.2d 848, 871 (5th

Cir. 1972) (“Once a right and a violation have been shown, the scope of a district court’s

equitable powers to remedy past wrongs is broad. . . .”) (citation omitted).

         Further, Plaintiffs do not seek a “mandatory” injunction. Plaintiffs seek an order halting



2
    Plaintiffs incorporate their Response to State Defendants’ Motion to Dismiss, Dkt. No. 60.
                                                  3
           Case 5:19-cv-00074-FB Document 80 Filed 03/04/19 Page 5 of 8



the purge program and use of the Purge List until such time as the Court may reach a final

decision on the merits of Plaintiffs’ claims. Such relief would simply preserve the status quo by

preventing eligible voters who are currently registered from being removed from the rolls on the

basis of the purge program and from being forced to provide documentary proof of citizenship, a

requirement that had never previously been imposed. Because Plaintiffs’ requested relief seeks to

preserve the status quo by halting the purge program and use of the Purge List, it is prohibitory

in nature. Wenner v. Texas Lottery Comm'n, 123 F.3d 321, 326 (5th Cir. 1997) (“It is well settled

that the issuance of a prohibitory injunction freezes the status quo, and is intended ‘to preserve

the relative positions of the parties until a trial on the merits can be held.’ Preliminary injunctions

commonly favor the status quo and seek to maintain things in their initial condition so far as

possible until after a full hearing permits final relief to be fashioned.”) (quoting Univ. of Tex. v.

Camenisch, 451 U.S. 390, 395 (1981).)

       That to halt the use of the purge program, State Defendants must undertake the minimal

task of instructing all counties—and especially those not before this Court—to cease sending out

notices and not to remove anyone from the rolls, does not transform the requested prohibitory

injunction into a mandatory one. Indeed, for any preliminary injunction, those in a position of

authority will likely need to instruct others to abide by the court’s orders, but that does not make

such injunctions mandatory. Dominion Video Satellite, Inc. v. EchoStar Satellite Corp., 269 F.3d

1149, 1155 (10th Cir. 2001) (rejecting argument that required affirmative acts rendered

injunction mandatory, where such acts were consistent with status quo ante). 3

       Even if this Court found the requested relief mandatory in nature, because such relief is



3
 See also State of Kansas v. United States, 192 F. Supp. 3d 1184, 1210 (D. Kan. 2016), aff'd 874
F.3d 1226 (10th Cir. 2017) (“the nature of any injunction requires the nonmovant to act in some
particular fashion, and not all injunctions are mandatory”).
                                                   4
           Case 5:19-cv-00074-FB Document 80 Filed 03/04/19 Page 6 of 8



necessary to prevent irreparable harm, it is proper. As the Fifth Circuit has observed:

       The purpose of a preliminary injunction is always to prevent irreparable injury so
       as to preserve the court’s ability to render a meaningful decision on the merits. It
       often happens that this purpose is furthered by preservation of the status quo, but
       not always. If the currently existing status quo itself is causing one of the parties
       irreparable injury, it is necessary to alter the situation so as to prevent the injury,
       either by returning to the last uncontested status quo between the parties, by the
       issuance of a mandatory injunction, or by allowing the parties to take proposed
       action that the court finds will minimize the irreparable injury.

Canal Auth. of State of Fla. v. Callaway, 489 F.2d 567, 576 (5th Cir. 1974) (citations omitted).

       Finally, State Defendants are incorrect that the requested relief infringes on their First

Amendment rights. Dkt. No. 54, 4-7. Their argument focuses largely on the tweets and press

releases issued by Governor Abbott and Attorney General Ken Paxton about which the MOVE

Plaintiffs do not seek relief. State Defendants do argue, however, that an order requiring them to

instruct counties to cease carrying out the voter purge would violate their First Amendment

rights. Not surprisingly, this argument is not supported by any authority, and in fact runs contrary

to well-established First Amendment principles. Most obviously, as the Supreme Court has held

“when public employees make statements pursuant to their official duties, the employees are not

speaking as citizens for First Amendment purposes.” Garcetti v. Ceballos, 547 U.S. 410, 421

(2006); Williams v. Dallas Indep. Sch. Dist., 480 F.3d 689, 693 (5th Cir. 2007) (similar). The

absurdity of State Defendants’ position is demonstrated by its implications. If an order telling

State Defendants to instruct counties to cease carrying out the voter purge infringes on their First

Amendment rights, so too would a court’s order to a Sheriff to instruct his officers that they must

have reasonable suspicion to effectuate a traffic stop, or any other order that required any sort of

communication by government officials in their official capacity. The First Amendment does not

insulate government officials from responsibility for ceasing their unconstitutional actions, and

this argument should be rejected.

                                                 5
          Case 5:19-cv-00074-FB Document 80 Filed 03/04/19 Page 7 of 8



                                             Respectfully submitted,
Mimi Marziani                                /s/ Thomas Buser-Clancy
Texas Bar No. 24091906                       Thomas Buser-Clancy
Rebecca Harrison Stevens                     Texas Bar No. 24078344
Texas Bar No. 24065381                       Andre Segura*
Joaquin Gonzalez*                            Texas Bar No. 24107112
Texas Bar No. 24109935                       Edgar Saldivar
Texas Civil Rights Project                   Texas Bar No. 24038188
1405 Montopolis Drive                        Brian Klosterboer*
Austin, TX 78741-3438                        Texas Bar No. 24107833
Telephone: (512) 474-5073                    American Civil Liberties Union
beth@texascivilrightsproject.org             Foundation of Texas
                                             P.O. Box 8306
Jon Greenbaum*                               Houston, TX 77288
D.C. Bar No. 489887                          Telephone: (713) 325-7011
Ezra D. Rosenberg*                           Fax: (713) 942-8966
D.C. Bar No. 360927                          asegura@aclutx.org
Brendan B. Downes*
D.C. Bar No. 187888                          Chiraag Bains** †
Jennifer Nwachukwu*                          Massachusetts Bar No. 673627
Maryland Bar No. 1706200131                  Dēmos
Lawyers’ Committee for Civil Rights Under    740 6th Street NW, 2nd Floor
Law                                          Washington, DC 20001
1500 K Street NW, Suite 900                  Telephone: (202) 864-2746
Washington, D.C. 20005
Telephone: (202) 662-8600                    Stuart C. Naifeh*
Fax: (202) 783-0857                          California Bar No. 233295
                                             Brenda Wright*
Sophia Lin Lakin*                            New York Bar No. 1863240
New York Bar No. 5182076                     Dēmos
Dale E. Ho**                                 80 Broad Street, 4th Floor
New York Bar No. 4445326                     New York, NY 10004
American Civil Liberties Union               Telephone: (212) 485-6055
125 Broad Street, 18th Floor                 Fax: (212) 633-2015
New York, NY 10004
Telephone: (212) 519-7836
Fax: (212) 549-2654


                                            ATTORNEYS FOR PLAINTIFFS

                                            * Motion to Appear Pro Hac Vice pending before
                                            the Court
                                            ** Motion to Appear Pro Hac Vice forthcoming
                                            † Admitted in Massachusetts, not D.C.; practice
                                            consistent with D.C. App. R. 49(c)(3).

                                             6
          Case 5:19-cv-00074-FB Document 80 Filed 03/04/19 Page 8 of 8



                                CERTIFICATE OF SERVICE


       I certify that a true and correct copy of the foregoing document was served upon defense

counsel via this Court’s ECF system.

                                                   /s/Thomas Buser-Clancy
                                                   Thomas Buser-Clancy




                                              7
